UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 27, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-20736 Sport Chalet, Inc. (Exact name of registrant as specified in its charter) Delaware 95-4390071 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Sport Chalet Drive, La Cañada, CA91011 (Address of principal executive offices)(Zip Code) (818) 949-5300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act).Yes []No [X] At August 6, 2010, there were 12,413,490 shares of Class A Common Stock outstanding and 1,775,821 shares of Class B Common Stock outstanding. 1 SPORT CHALET, INC. Table of Contents to Form 10-Q PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. [Removed and Reserved] 20 Item 5. Other Information 20 Item 6. Exhibits 21 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. SPORT CHALET, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) 13 weeks ended June 27, 2010 June 28, 2009 (in thousands, except share amounts) Net sales $ $ Cost of goods sold, buying and occupancy costs Gross profit Selling, general and administrative expenses Depreciation and amortization Loss from operations ) ) Interest expense Loss before taxes ) ) Income tax (benefit) provision - - Net loss $ ) $ ) Loss per share: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes. 3 SPORT CHALET, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 27, March 28, (Unaudited) Assets (in thousands, except share amounts) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Merchandise inventories Prepaid expenses and other current assets Income tax receivable 2 12 Total current assets Fixed assets, net Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Loan payable to bank Salaries and wages payable Other accrued expenses Total current liabilities Deferred rent Commitments and contingencies Stockholders’ equity: Preferred stock, $.01 par value: Authorized shares - 2,000,000 Issued and outstanding shares – none - - Class A Common Stock, $.01 par value: Authorized shares - 46,000,000 Issued and outstanding shares – 12,413,490 at June 27, 2010 and 12,412,490 at March 28, 2010 Class B Common Stock, $.01 par value: Authorized shares - 2,000,000 Issued and outstanding shares – 1,775,821 at June 27, 2010 and 1,770,821 at March 28, 2010 18 18 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 4 SPORT CHALET, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) 13 weeks ended June 27, 2010 June 28, 2009 (in thousands) Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Share-based compensation 91 Changes in operating assets and liabilities: Accounts receivable ) ) Merchandise inventories ) ) Prepaid expenses and other current assets Income tax receivable 10 Accounts payable Salaries and wages payable ) ) Other accrued expenses ) ) Deferred rent ) ) Net cash used in operating activities ) ) Investing activities Purchase of fixed assets ) ) Net cash used in investing activities ) ) Financing activities Proceeds from bank borrowing Repayments of bank borrowing ) ) Checks drawn in excess of cash balances - Proceeds from exercise of stock options 12 - Net cash provided by financing activities (Decrease) increase in cash and cash equivalents ) - Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the period for: Interest $ $ See accompanying notes. 5 SPORT CHALET, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Description of Business and Basis of Presentation Sport Chalet, Inc. (the “Company”), founded in 1959, is a leading operator of 55 full-service, specialty sporting goods stores in California, Nevada, Arizona and Utah.The Company has 33 locations in Southern California, eight in Northern California, two in Central California, three in Nevada, eight in Arizona and one in Utah.In addition, the Company has a Team Sales Division and an ECommerce store at sportchalet.com. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q.Accordingly, they do not include all information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments and accruals) considered necessary for a fair presentation of the results of operations for the periods presented have been included in the interim periods. The accompanying condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 28, 2010. The condensed consolidated financial data at March 28, 2010 is derived from audited financial statements included in the Company’s Annual Report on Form 10-K for the year ended March 28, 2010.Interim results are not necessarily indicative of results for the full year. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. 2. Liquidity Our stores are located among the geographic regions hardest hit by the downturn in the housing and credit markets and the increases in unemployment and bankruptcies.Our sales are largely dependent on the level of consumer spending in the geographic regions surrounding our stores.Our comparable store sales growth had been positive for the four fiscal years prior to fiscal 2008.The severe downturn in the macroeconomic environment caused comparable store sales to decline 4.5% in fiscal 2008, 12.4% in fiscal 2009, and 8.3% in fiscal 2010.During fiscal 2009, we began aggressively taking action by examining our practices, assumptions, models and costs in an effort to modify our business model to make the Company more efficient.Continuing into fiscal 2010, we focused on improving liquidity and reducing operating expenses.As a result of these initiatives, we reduced markdowns $11.0 million, rent $3.7 million, labor $9.9 million, advertising $5.8 million, professional fees $3.3 million and other expenses $5.1 million during fiscal 2010 as compared to fiscal 2009, and reduced our net loss for fiscal 2010 to $8.3 million, or $0.59 per diluted share, compared to a net loss of $52.2 million or $3.70 per diluted share, for fiscal 2009. 6 Comparable store sales decreased 8.3% for fiscal 2010, but improved each consecutive quarter.Comparable store sales increased 5.7% in the fourth quarter of fiscal 2010, our first increase in comparable store sales after ten consecutive quarters of negative comparable store sales.The first quarter of fiscal 2011 faced continued macroeconomic weakness and provided no catalyst for improved sales.While the first quarter of fiscal 2011 had a slight comparable store sales decrease of 0.2%, the quarter maintained the stability attained in the fourth quarter of fiscal 2010 and is an improvement compared to the significant decreases in the first three quarters of fiscal 2010.While the stability in comparable store sales reflects a positive change in trends, we remain focused on continued improvement through the following initiatives: · Continuing to improve the functionality and efficiency of sportchalet.com by leveraging our business partners’ significant knowledge in their areas of expertise. · Continuing to refine the way each store is merchandised to best fit to its individual store market area and customer base through information provided by our Action Pass customer relationship program. · Increasing utilization of our growing Action Pass membership to create ever more effective marketing vehicles. · Continuing to refine and expand our Team Sales Division by attracting new universities and leagues as customers, while focusing on continuously improving profitability through more efficient manufacturing and embellishment processes. · Recommitment to ensuring we have the best trained merchandise and specialty services experts throughout our Company. · Continuing toward the full utilization of our information systems to understand our business better and to improve efficiency in both inventory and overall operating costs. Although no assurance can be given about the ultimate impact of these initiatives or of the overall economic climate, we believe these initiatives, combined with the exit or diminished capacity of many key specialty competitors in our marketplace, will position us for better results in the future as the economy improves. 3. Income Taxes We evaluate whether a valuation allowance should be established against our net deferred tax assets based on the consideration of all available evidence using a "more likely than not" standard.Significant weight is given to evidence that can be objectively verified.The determination to record a valuation allowance is based on the recent history of cumulative losses and losses expected in the near future.In conducting our analysis, we utilize a consistent approach which considers our current year loss, including an assessment of the degree to which any losses are driven by items that are unusual in nature or incurred to improve future profitability.In addition, we review changes in near-term market conditions and any other factors arising during the period which may impact our future operating results. As a result of our previous analysis, we determined that a full valuation allowance against our net deferred tax assets was required.We will not record income tax benefits in the consolidated financial statements until it is determined that it is more likely than not that we will generate sufficient taxable income to realize our deferred income tax assets.As of June 27, 2010, our net deferred tax assets and related valuation allowance totaled $22.7 million.The Company has federal and state net operating loss carryforwards of approximately $15.4 million and $41.1 million, respectively, which can be carried forward for a period of 20 years. 7 We determined there is no liability related to uncertain tax positions.When applicable, we recognize interest and penalties related to uncertain tax positions in income tax expense.The tax years after fiscal 2008 remain open to examination, and fiscal 2009 is currently under audit, by the Internal Revenue Service.The tax years after fiscal 2006 remain open to examination by state tax authorities. 4. Loss per Share Basic loss per share is computed based on the weighted average number of common shares outstanding for the period.Diluted loss per share is computed based on the weighted average number of common and potentially dilutive common equivalent shares outstanding for the period.A reconciliation of the numerators and denominators of the basic and diluted loss per share computations are set forth below: 13 weeks ended June 27, 2010 June 28, 2009 (in thousands, except share amounts) Net loss $ ) $ ) Weighted average number of common shares Basic and diluted loss per share $ ) $ ) An aggregate of 1,777,284 and 1,620,155 options for the 13 weeks ended June 27, 2010 and June 28, 2009, respectively, are excluded from the computation of diluted loss per share as their effect would have been anti-dilutive. 5. Loan Payable to Bank Under our bank credit facility with Bank of America, N.A. (the “Lender”), up to $45.0 million will be available to the Company, increasing to $70.0 million from September 1st of each year through December 31st of each year.An additional $10.0 million available to the Company through a special advance facility is being reduced by $2.5 million on the first day of each month, commencing on July 1, 2010.The special advance facility will terminate on October 1, 2010.This facility also provides for up to $10.0 million in authorized letters of credit.The amount we may borrow under this credit facility is limited to a percentage of the value of eligible inventory, minus certain reserves.A significant decrease in eligible inventory due to the aging of inventory and/or an unfavorable inventory appraisal could have an adverse effect on our borrowing capabilities under our credit facility, which may adversely affect the adequacy of our working capital.On June 27, 2010, there was $3.0 million in availability under this facility.Interest accrues at the Lender’s prime rate plus 2.0% (5.25% at June 27, 2010) or at our option we can fix the rate for a period of time at LIBOR plus 4.5%.In addition, there is an unused commitment fee of 0.25% per year, based on a weighted average formula. This credit facility expires in June 2012.Our obligation to the Lender is presently secured by a first priority lien on substantially all of our non-real estate assets, and we are subject to, among others, a covenant that we maintain a minimum monthly cumulative EBITDA on a trailing 12-month basis. 8 6. Share-based Compensation Total share-based compensation expense and the related income tax benefit recognized for the 13 weeks ended June 27, 2010 and June 28, 2009: 13 weeks ended June 27, 2010 June 28, 2009 (in thousands) Compensation expense $ $
